Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 11 May 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John



Amsterdam the 11th. May 1782
Sir

Mr. Fynje having communicated us his conversation with your Excellency last evening, we beg leave to assure you, that we’ll gladly do all what lays in our power to give you Satisfaction; We therefore to convince you of our inclination in this respect do without any hesitation Accept of the terms you proposed of 4 1/4 pct. for the Remedium and other Charges.
The other point we’ve proposed to your Excellency Since we are greatly of opinion that it would contribute very much to the Success of the Loan, which we most heartly do wish to execute with honor and reputation. Since your Excellency however doth not chuse to comply with our wishes, we think it our duty to consider Such measures, as may enable us to agree with your Excellency in this point also.

As it now will be necessary to have an enterview with the undertakers, and Should be glad to have the concurrence of Mr. Van Vloten; who yet considers himself bound untill he is discharged either by your Excellency or Mr. Hodshon, we beg leave therefore to desire your Excellency to furnish us with a note for him to this purpose.
We have the honor to be most respectfully Sir! Your Excellency’s most obedt. & hble. Servts.

Wilhem & Jan WillinkNico. & Jacob van Staphorstde la Lande & fÿnje

